Pee CueiaM.
Under instructions free from error, tbe jury bas found tbat tbe essential allegations of tbe complaint are not sustained by tbe evidence. Tbe assignments of error relied upon by plaintiff on bis appeal to tbis Court cannot be sustained. Tbe evidence objected to by plaintiff was not material; tbe principle of law relied upon to sustain tbe objection bas no application. Tbe only exception to tbe charge as given was directed to a statement by tbe court of tbe contention of defendant, and is supported by tbe evidence. Tbe instructions were clear and full, in compliance with 0. S., 564. Tbe judgment is affirmed. There is
No error.